  Case 18-06985       Doc 45     Filed 05/07/19 Entered 05/07/19 09:15:56           Desc Main
                                   Document     Page 1 of 4


                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

IN THE MATTER OF:                            )       Chapter 13
                                             )
BENJAMIN J. JOSLUN,                          )       Case No.: 18-06985
                                             )
       Debtor.                               )       Hon. Judge GOLDGAR

                                    NOTICE OF MOTION

To the following persons or entities who were served via email by the Bankruptcy Court
U.S. Bankruptcy Trustee: USTPRegion11.ES.ECF@usdoj.gov
Glenn Stearns, Chapter 13 Trustee: stearns_g@lisle13.com

To the following persons or entities who were served via first-class U.S. Mail:
See attached service list.

       Please take notice that I shall appear before the following named Bankruptcy Judge, or
any other Judge presiding in his stead at Park City Branch Court, 301 S. Greenleaf Avenue,
Park City, Illinois 60085, and in the following courtroom (or any other place posted), and
present the attached Motion to Extend Time to File a Claim on Behalf of Creditor, at which
time and place you may appear.

       JUDGE:         GOLDGAR
       ROOM:          Courtroom B
       DATE:          June 14, 2019
       TIME:          9:30 AM

                                      PROOF OF SERVICE

The undersigned certifies that copies of this Notice and attachments were served to the listed
persons or entities, if service by mail was indicated above, by depositing same in the U.S. Mail at
Wheeling, Illinois 60090, on or before May 7, 2019, at 5:30 p.m., with proper postage prepaid,
unless a copy was provided electronically by the Bankruptcy Court.

DATE OF SERVICE: May 7, 2019                      /s/ Robert C. Bansfield Jr.
                                                      Robert C. Bansfield Jr. ARDC #6329415

Attorney for the Debtor(s)
DAVID M. SIEGEL & ASSOCIATES
790 Chaddick Drive
Wheeling, IL 60090
847/520-8100
  Case 18-06985      Doc 45       Filed 05/07/19 Entered 05/07/19 09:15:56     Desc Main
                                    Document     Page 2 of 4



To the following persons or entities who have been served via U.S. Mail:

Benjamin J. Joslun                                 Mechanic's Bank
118 Thompson Avenue                                P.O. Box 25385
Winthrop Harbor, IL 60096                          Santa Ana, CA 92799

Avant                                              One Main
222 N. LaSalle St., Suite 170                      P.O. Box 3251
Chicago, IL 60601                                  Evansville, IN 47731-3251

IRS
Internal Revenue Service
P.O. Box 7346
Philadelphia, PA 19101-7346

Verizon by American
InfoSource LP as agent
4515 N Santa Fe Ave
Oklahoma City, OK 73118

Midland Funding, LLC
Midland Credit Management, Inc.
as agent for Midland Funding, LLC
P.O. Box 2011
Warren, MI 48090

Freedom Mortgage Corporation
10500 Kincaid Drive
Fishers, IN 46037

Illinois Department of Revenue
Bankruptcy Section
P.O. Box 19035
Springfield, IL 62794-9035

Lawrence Haverty III, President
TimePayment Corp.
1600 District Avenue, Suite 200
Burlington, MA 01803

Illinois Corporation Service Co.
Registered Agent for TimePayment Corp.
801 Adlai Stevenson Drive
Springfield, IL 62703
  Case 18-06985       Doc 45     Filed 05/07/19 Entered 05/07/19 09:15:56            Desc Main
                                   Document     Page 3 of 4


                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

IN THE MATTER OF:                             )       Chapter 13
                                              )
BENJAMIN J. JOSLUN,                           )       Case No.: 18-06985
                                              )
       Debtor.                                )       Hon. Judge GOLDGAR

                       MOTION TO EXTEND TIME FOR DEBTOR
                      TO FILE CLAIM ON BEHALF OF CREDITOR

       NOW COMES the Debtor, BENJAMIN J. JOSLUN, by and through his attorneys,

DAVID M. SIEGEL & ASSOC., LLC, to present this Motion, and in support thereof states as

follows:

1) This Court has jurisdiction pursuant to 28 U.S.C. § 1334 and Internal Operating Procedure

   15(a) of the United States District Court for the Northern District of Illinois Eastern Division.

2) On February 21, 2018, Debtor filed a voluntary petition for relief pursuant to Chapter 13 of

   Title 11 USC and Glenn Stearns was appointed Trustee in the case.

3) The Plan was confirmed on August July 13, 2018, with payments of $535.00, per month and

   general unsecured creditors receiving no less than 10% of allowed claims.

4) The claims bar date for non-governmental creditors under FRBP 3002(c) was on May 21,

   2018.

5) Through an inadvertent error, debt owed to TimePayment Corporation was not listed in the

   original filing. Debtor’s counsel sent notice to TimePayment Corporation on May 10, 2018,

   11 days before the claims bar date.

6) Debtor requests Claim 9 (Exhibit A) be allowed despite it being filed after the bar date.

7) Debtor seek to modify their plan under § 1329 so that Claim 9 in the amount of $2,552.50, is

   paid despite the expiration of the time for filing claims.
  Case 18-06985       Doc 45     Filed 05/07/19 Entered 05/07/19 09:15:56            Desc Main
                                   Document     Page 4 of 4


8) The proposed modification of the Plan and payment on this general unsecured claim will not

   render the Chapter 13 Plan unfeasible, and will not impair the rights of creditors.

       WHEREFORE, the Debtor, BENJAMIN J. JOSLUN, prays that this Court enter an Order

to Granting Debtor’s Motion to Extend Time for Debtor to File Claim on Behalf of Creditor, and

for other such relief as the Court deems fair and proper.

                                                     Respectfully Submitted,

                                                     /s/ Michael R. Colter, II
                                                     Michael R. Colter, II, A.R.D.C. #6304675
                                                     Attorney for the Debtor
